— Application by petitioner, a suspended attorney, whose period of suspension has expired, for reinstatement as an attorney and counselor-at-law.
The matter is referred to the Committee on Character and *824Fitness for the Second Judicial Department to investigate and report (1) on whether the petitioner has complied with this court’s order of suspension dated September 17, 1984, and (2) whether he presently possesses the character and fitness requisite to an attorney and counselor-at-law.
The application for reinstatement will be held in abeyance, pending the Committee’s report. Mollen, P. J., Lazer, Mangano, Gibbons and Weinstein, JJ., concur.